DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin (US 2013/0162570).
With respect to claim 1, Shin teaches a display device, comprising:
a base substrate comprising a plurality of pixel areas (Shin: Figs. 2A and 4-7, substrate 100; Para. [0015]);
a transistor disposed on the base substrate (Shin: Figs. 4-7; Para. [0041]);
a first protective layer disposed on the transistor (Shin: Fig. 5, gate insulation layer 120 formed on the gate electrode 110 of the transistor);
a second protective layer disposed on the first protective layer (Shin: Fig. 5, first passivation layer 140 on gate insulation layer 120);
a first electrode disposed on the second protective layer, the first electrode comprising a plurality of sensing electrodes (Shin: Fig. 2A and 5, patterned common electrode 180 on the first passivation layer 140; Para. [0044]);
sensing lines respectively extending from the sensing electrodes (Shin: Fig. 2A, sensing lines 160 electrically coupled with the common electrode block 180);
a touch driver (Shin: Fig. 2A, sensing circuit 400); and


2. The display device of claim 1, 
wherein the touch driver generates a touch scan signal, and wherein the switching unit switches the touch scan signal so as to transmit the touch scan signal to a desired sensing electrode (Shin: Fig. 2A; Para. [0067]).

3. The display device of claim 1, wherein, from a first sensing electrode among the sensing electrodes to the switching unit, a first sensing line of the at least two of the sensing lines is curved (Shin: Para. [0040]).

4. The display device of claim 3, further comprising:
a third protective layer disposed on the second protective layer (Shin: Fig. 5, second passivation layer 170 on first passivation layer 140),
wherein the first sensing electrode contacts the first sensing line through a contact hole of the third protective layer (Shin: Fig. 5; Para. [0089], sensing line 160 is electrically connected with the common electrode block 180 through the common electrode contact hole 165, and the pixel electrode 150 is electrically connected with the drain electrode 137 through the pixel electrode contact hole 155).

5. The display device of claim 4, 

wherein the first sensing line is disposed on the second protective layer, the first sensing electrode, and the third protective layer (Shin: Fig. 5, 160 on 140, 180 and 170).

6. The display device of claim 5, wherein the first sensing line comprises:
a first conductive layer disposed on the third protective layer and contacting the first sensing electrode through the contact hole (Shin: Fig. 5, electrical connection via 165 on 170 and contacting 180; Para. [0085]); and
a second conductive layer disposed on the first conductive layer (Shin: Fig. 5, 160 on 165).

7. The display device of claim 6, wherein the second conductive layer covers and directly contacts the third protective layer (Shin: Fig. 5, 160 covers portion of 170).

8. The display device of claim 1, further comprising:
a second electrode contacting an electrode of the transistor (Shin: Fig. 5, pixel electrode 150 contacts drain electrode 137).

9. The display device of claim 8, further comprising:
a third protective layer disposed on the second protective layer (Shin: Fig. 5, 170 on 140), wherein a first sensing electrode among the sensing electrodes contacts a first sensing line among the sensing lines through a contact hole of the third protective layer (Shin: Fig. 5, 180 contacts 160 via 165 of 170).


a first conductive layer disposed on the third protective layer and contacting the first sensing electrode through the contact hole (Shin: Fig. 5, electrical connection via 165 on 170 and contacting 180; Para. [0085]); and
a second conductive layer disposed on the first conductive layer (Shin: Fig. 5, 160 on 165).

11. The display device of claim 10, wherein the first sensing electrode is disposed between the second protective layer and the third protective layer (Shin: Fig. 5, 180 between 140 and 170), and
wherein the first sensing line is disposed on the second protective layer, the first sensing electrode, and the third protective layer (Shin: Fig. 5, 160 on 140, 180 and 170).

12. The display device of claim 11, wherein both of the second conductive layer and the second electrode cover and directly contact the third protective layer (Shin: Fig. 5, 160 and 150 cover portions of 170).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN EARLES whose telephone number is (571)272-4628.  The examiner can normally be reached on Monday - Thursday at 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN EARLES/Primary Examiner, Art Unit 2625